Citation Nr: 1004252	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for macular hemorrhage, left eye with loss of 
vision and retinal scar.

2.  Entitlement to an initial compensable disability rating 
for gastroparesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to July 
1993, and from March 2004 to June 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision (granting 
service connection for macular hemorrhage, left eye, and 
assigning a disability rating) and a June 2009 rating 
decision (granting service connection for gastroparesis and 
assigning a disability rating) by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

With regard to the issue of entitlement to a higher initial 
disability rating for macular hemorrhage, left eye, a notice 
of disagreement was received in October 2007, a statement of 
the case was issued in February 2008, and a substantive 
appeal was received in March 2008.  During the course of 
this appeal, a June 2009 RO rating decision revised the 
initial disability rating for the left eye disability to 10 
percent effective from the original date of service 
connection.  The Veteran maintains his appeal for 
entitlement to an initial disability rating in excess of 10 
percent for his left eye disability.

With regard to the issue of entitlement to a higher initial 
disability rating for gastroparesis, a written notice of 
disagreement was received at the RO in October 2009.  This 
matter is address in the remand section below.

The Veteran testified at a Board hearing in October 2009.  A 
transcript of this hearing is of record.

Finally, the Court recently held that a request for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  The 
Veteran has not contended that he is unemployable due to a 
disability on appeal and the Board has found no other items 
of evidence raising an indication that he may be rendered 
unemployable due to a disability on appeal in this case.  At 
the October 2009 hearing the Veteran testified that he was 
employed as a corrections officer.  Therefore, the Board 
finds that this appeal does not include an issue of 
entitlement to TDIU.

The issue of entitlement to an initial compensable 
disability rating for gastroparesis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The service-connected macular hemorrhage, left eye with loss 
of vision and retinal scar is shown to have been manifested 
by scotoma and unilateral concentric contraction of visual 
field to 28 degrees; there has been no shown greater 
contraction of visual field, nor impairment of corrected 
central visual acuity beyond what is contemplated by the 
current disability rating, nor is there shown chronic eye 
pain, nor required rest, nor episodic incapacity.




CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected macular 
hemorrhage, left eye with loss of vision and retinal scar, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, including Diagnostic 
Code 6007, 6080, 6081 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, a letter sent in 
December 2007 informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in this letter, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
This notice was sent prior to the most recent RO-level 
readjudication addressing the issue on appeal, as evidenced 
by the June 2009 supplemental statement of the case; the 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out 
additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if the benefits are awarded.  Id. 
at 488.

In this case, the letter sent in December 2007 (among 
others) provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.  This letter was sent prior to the most recent RO-
level readjudication addressing the increased rating issue 
on appeal, as evidenced by the June 2009 supplemental 
statement of the case; the notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that -except for 
cases in which VA has failed to meet the first requirement 
of 38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim- the burden of proving harmful error must rest with 
the party raising the issue; the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  
The Veteran has been provided with VA examinations to 
evaluate the nature and severity of his service connected 
left eye disability; VA examination reports dated in August 
2007, April 2009, and May 2009 are of record.  The most 
recent VA examination reports contain the specialized visual 
field testing results necessary for rating purposes in this 
case, and the VA examination reports collectively present 
competent medical evaluation of the Veteran's left eye 
disability adequate for rating purposes in this case.

The Board observes that during the Veteran's October 2009 
Board hearing, the Veteran described attending two VA eye 
examinations in 2009 and there was some confusion as to the 
dates and whether all examination reports were in the claims 
file.  The Board has carefully reviewed the claims file and 
has determined that both of the described VA examination 
reports are of record; the May 2009 report features a visual 
field examination that was conducted separately from the 
April 2009 VA examination of the eyes.  The Veteran's 
hearing testimony described that after his most recent VA 
examination of the eyes, the RO assigned a 10 percent 
disability rating for the left eye on the basis of the 
examination findings.  The RO's June 2009 rating decision 
granting a 10 percent disability rating for the left eye 
assigns that rating with reference to the April and May 2009 
VA examination reports, with no suggestion of any more 
recent VA examinations.  The Board finds that all pertinent 
VA examination reports are of record.

The Board also notes that the claims file includes some 
indication that the RO has recently contacted the Social 
Security Administration (SSA) to obtain any of the Veteran's 
records in the SSA's possession.  However, there is no 
suggestion in this case that the Veteran has applied for SSA 
benefits; as noted earlier, he was reported to be employed 
at the time of the October 2009 hearing.  There is otherwise 
no explanation in the claims file for the RO's actions.  At 
any rate, there is no suggestion in this case that any SSA 
records are pertinent to the issue addressed in this 
decision.  Under the circumstances, no useful purpose would 
be served by delaying appellate review for SSA records.  
There is otherwise no indication that any outstanding 
records are pertinent to the issue of the Veteran's left eye 
disability rating.  Discussion of the Veteran's medical 
treatment for the left eye disability at the Veteran's 
hearing provided no suggestion of outstanding pertinent 
medical records, and the Veteran indicated that there is no 
medical treatment possible for his left eye disability.  He 
indicated that his treatment is limited to maintaining his 
eyeglasses, which are not a remedy to the loss of peripheral 
vision in his left eye from service-connected disability.  
There is no suggestion that there are any outstanding 
relevant records or any records containing the type of 
specialized visual field testing that is most pertinent to 
the rating criteria for the Veteran's specific left eye 
disability.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The present appeal involves the Veteran's claim of 
entitlement to a higher disability rating for service 
connected left eye disability.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left eye disability has been 
rated 10 percent disabling by the RO under Diagnostic Code 
6007 for intra-ocular hemorrhage.  This Diagnostic Code 
provides for a rating from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.

Additionally, the Board recognizes that the portions of the 
Rating Schedule that address disabilities of the eye have 
been amended recently.  However, only claims received on or 
after December 10, 2008, will be evaluated under the new 
criteria.  See VA Fast Letter 09-10.  Because the claim on 
appeal was initially processed by the RO well before this 
time, only the older criteria will be addressed at this 
time.  Id.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The Veteran's contentions, including as presented during his 
October 2009 Board hearing testimony, indicate that his left 
eye disability manifests in impairment of his peripheral 
vision.  The Veteran does not contend, and the evidence does 
not otherwise suggest, that the disability manifests in 
other impairment of visual acuity, pain, rest requirements, 
or episodic incapacity.  The left eye disability is 
accordingly rated based upon contraction of the left eye 
field of vision, under the provisions of Diagnostic Code 
6080.  38 C.F.R. § 4.84a.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6080, impairment of 
field vision is rated as follows:

Field, visual, loss of temporal half:
Bilateral ... 30 percent;
Unilateral ... 10 percent;

Field, visual, loss of nasal half:
Bilateral ... 20 percent;
Unilateral ... 10 percent;

Field, visual, concentric contraction to 5 degrees:
Bilateral ... 100 percent;
Unilateral ... 30 percent;

Field, visual, concentric contraction to 15 degrees but not 
to 5 degrees:
Bilateral ... 70 percent;
Unilateral ... 20 percent;



Field, visual, concentric contraction to 30 degrees but not 
to 15 degrees:
Bilateral ... 50 percent; 
Unilateral ... 10 percent;

Field, visual, concentric contraction to 45 degrees but not 
to 30 degrees:
Bilateral ... 30 percent;
Unilateral ... 10 percent;

Field, visual, concentric contraction to 60 degrees but not 
to 45 degrees:
Bilateral ... 20 percent; 
Unilateral ... 10 percent.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given at 38 C.F.R. § 4.76a, Table III.  The degrees 
lost are then added together to determine total degrees 
lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

The Board does observe that the medical evidence of record 
indicates that the Veteran has a clinically verified scotoma 
in his left eye.  Under Diagnostic Code 6081 for scotoma, 
pathological, unilateral, the maximum allowable rating is 10 
percent.  A note to this Diagnostic Code instructs to rate 
on loss of central visual acuity or impairment of field 
vision, and not to combine with any other rating for visual 
impairment.

An April 2009 VA eye examination report and May 2009 visual 
field examination report are of record and are the most 
pertinent and recent evidence with probative value in this 
case.

Visual field impairment is rated in accordance with 38 
C.F.R. § 4.84a, Diagnostic Code 6080.  The method for 
determining the extent of the contraction of the visual 
field is set forth in 38 C.F.R. §§ 4.76 and 4.76a.  The 
April and May 2009 eye examinations were arranged 
specifically to ensure compliance with the regulatory 
requirements for evaluating visual field loss for VA 
disability rating purposes; the necessary and pertinent 
reports and worksheets are included in the claims file.

Most significantly, the visual field examination worksheets 
show detailed results of testing conforming to the 
regulatory requirements.  The purpose of the examination was 
to determine the Veteran's visual field loss in compliance 
with 38 C.F.R. §§ 4.76 and 4.76a; specifically, the 
examination's purpose is to determine the average 
contraction of the left eye visual field across the 
principle meridians.  In this regard, detailed test results 
are shown, and the examiner indicated the final result with 
a handwritten notation.  The report indicates 28 degrees of 
average concentric contraction for the left eye.

The Veteran is service connected for disability of the left 
eye and not the right eye.  Impairment of field vision in 
one eye, unilaterally, may warrant a rating in excess of 10 
percent only if there is concentric contraction of the 
visual field to 15 degrees.  The Veteran's unilateral 
service-connected concentric contraction of field vision of 
28 degrees is consistent with the rating criteria for a 10 
percent rating; it does not meet the criteria for any rating 
in excess of 10 percent.

The Board notes that the April 2009 VA eye examination 
report otherwise confirms that the Veteran has scotoma of 
the left eye.  Scotoma is rated at a maximum rating of 10 
percent or according to impairment of visual acuity or field 
vision under Diagnostic Code 6081; a rating under that 
Diagnostic Code is not to be combined with any other rating 
for visual impairment.  Thus, there is no basis for an 
increased rating under Diagnostic Code 6081 in this case.

The April 2009 VA examination report also show corrected 
visual acuity of 20/20 bilaterally.  Thus, there is no basis 
for an increased rating on the basis of visual acuity.  

The Board notes that an earlier VA examination of the 
Veteran's left eye, dated in August 2007, also confirms 
scotoma in the left eye.  Corrected far vision was 20/25 and 
corrected near vision was 20/20 in the left eye.  This 
report does not significantly contradict any of the 
pertinent findings discussed above in any manner meeting the 
criteria for a higher disability rating.  This August 2007 
report does not contain adequate visual field testing for 
rating purposes.  The report does not otherwise present 
evidence that any criterion for a rating in excess of 10 
percent is met for left eye disability.

The Board also notes an October 2007 private examination 
report that was prepared for the purposes of developing 
evidence for this appeal.  This report was submitted prior 
to the RO revising the Veteran's left eye disability rating 
from 0 percent to 10 percent.  The Board finds that the 
October 2007 private report does not present evidence that 
probatively contradicts the key findings discussed above.  
The report shows corrected near visual acuity of 20/20 
bilaterally and corrected distance visual acuity of 20/25 in 
the left eye and 20/20 in the right eye.  The report does 
not suggest concentric contraction of field vision in the 
left eye to 15 degrees.  The October 2007 private 
examination report does not otherwise indicate that any 
criteria for a rating in excess of 10 percent for left eye 
disability have been met in this case.

The Board observes that the Veteran does not contend that 
his central visual acuity is impaired, and his hearing 
testimony indicated that he considered his visual acuity to 
be 20/20 bilaterally.  The Board notes that the competent 
medical evidence of record, even considering slight 
variations in reports of visual acuity, does not show any 
impairment of visual acuity that would meet the criteria for 
any increased disability rating in this case.

The Board has reviewed all of the evidence of record, 
including other private and VA medical records, and finds 
that the most probative pertinent evidence concerning the 
severity of the Veteran's left eye disability is discussed 
above.  No other evidence of record probatively contradicts 
the evidence discussed above, and no other evidence presents 
visual field testing results adequate for VA disability 
rating purposes.  The Board finds that the preponderance of 
the probative evidence is against finding that the severity 
of the Veteran's left eye disability most nearly 
approximates the criteria for any disability rating in 
excess of 10 percent.  In this regard, the Board notes that 
the assigned 10 percent disability rating contemplates his 
visual field loss, scotoma, and visual acuity shown in this 
case.  The evidence does not show manifestations of left eye 
disability that meet the criteria for any increased rating 
in this case.

No disability rating in excess of 10 percent is warranted 
for left eye disability.

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the April and May 
2009 VA examination reports of record are highly probative 
evidence with regard to evaluating the severity of the 
Veteran's left eye disability on appeal in this case.  The 
reports specifically document and address the Veteran's 
symptom complaints, document the pertinent specialized 
clinical findings, and present competent medical examiners' 
assessments of the disability informed by direct interview 
and inspection of the Veteran together with consideration of 
the pertinent history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional 
treatment records.  The Board finds that none of the 
evidence of record probatively contradicts the findings 
discussed above, nor does any of the evidence of record 
otherwise probatively show that the criteria for any 
increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability ratings 
reflect.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony.  Lay testimony is competent to describe the 
complaints of impaired peripheral vision in the Veteran's 
left eye.  In this case, however, the competent medical 
evidence offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal.  The Board accepts 
the Veteran's testimony regarding his impaired peripheral 
vision, but relies upon the competent medical evidence with 
regard to the specialized quantification and evaluation of 
the extent of visual field loss.  The lay testimony has been 
considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent 
disability symptoms.  The preponderance of the most 
probative evidence does not support assignment of any 
increased rating in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence with regard to 
any adverse determination in this decision.  The 
preponderance of the evidence is against finding entitlement 
to any increased rating in this appeal.  To that extent, as 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply and the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disability on 
the Veteran's functioning, which can be understood to 
include work functioning.  In general, the schedular 
disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The application of such schedular criteria was discussed in 
great detail above.  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe a 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe a 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  
Id. at116.  If this is the case, then the RO or the Board 
must refer the matter to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  In short, the 
rating criteria contemplate not only his symptoms but the 
severity of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

A rating in excess of 10 percent is not warranted for 
macular hemorrhage, left eye with loss of vision and retinal 
scar.  To this extent, the appeal is denied.


REMAND

During the course of this appeal, a June 2009 RO rating 
decision granted service connection for gastroparesis with a 
noncompensable initial rating.  In October 2009, the Veteran 
submitted a written notice of disagreement.  38 C.F.R. 
§ 20.201.  Therefore, the Board finds that the Veteran has 
filed a timely notice of disagreement.

No statement of the case has yet addressed this issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action when 
a timely notice of disagreement has been filed is to remand 
the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to a compensable initial disability 
rating for gastroparesis.  38 C.F.R. § 19.26.  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to 
a compensable initial disability rating 
for gastroparesis, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 in response to the October 2009 
notice of disagreement, including issuance 
of an appropriate statement of the case, 
so the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


